[wstlogo.jpg]
Exhibit 10.3

                                         GLOBAL HEADQUARTERS
101 Gordon Drive ∙ Lionville, PA 19341
TEL 610-594-3327 ∙ FAX 610-594-3013
rick.luzzi@westpharma.com
RICHARD D. LUZZI                                                                
Vice President, Human Resources








July 28, 2008






Mr. Matthew T. Mullarkey
29844 Lake Road
Bay Village, OH 44140


Re:           Severance and Non-Competition Agreement


Dear Matt:
 
In consideration of your employment with West Pharmaceutical Services, Inc. (the
“Company”) as its Chief Operating Officer, you and the Company, intending to be
legally bound, agree as follows:
 
1.  
Termination of Employment. You will be entitled to the benefits specified in
Section 2 if your employment with the Company is terminated by the Company,
other than for cause or by reason of death, disability, or retirement at normal
or early retirement age pursuant to the Company’s Employees’ Retirement Plan (or
any successor pension plan thereto) (the “Retirement Plan”) or if you have a
Constructive Termination (as defined in the Change in Control Agreement between
you and the Company, dated July 28, 2008 (the “CIC Agreement”).  You will not be
entitled to the benefits specified in Section 2 if your employment terminates
for any other reasons, including, without limitation, your voluntary
resignation, or if, during the term of your employment or at any time
thereafter, you engage in any activity specified in Section 3 hereof.

 
a)  
Constructive Termination.  If you terminate your employment due to a
Constructive Termination, you must satisfy each of the conditions contained in
the CIC Agreement and you must notify the Company of the circumstances giving
rise to a Constructive Termination within 10 days of the date you knew or should
have known that those circumstances existed.

 
b)  
Release.  Any benefits payable hereunder are conditioned upon your execution,
non-revocation and compliance with the terms of a Release substantially in the
form attached hereto as Exhibit A.

 
1

--------------------------------------------------------------------------------




 
2.  
Benefits Payable Upon Termination of Employment. Upon termination of employment
as set forth in Section 1, you shall be entitled to the following benefits:

 
a)  
Severance Compensation. Your regular salary as in effect on the date of
termination of your employment will continue for a period of twelve months, with
normal deductions. The salary continuation payments shall be made on the
Company’s normal payroll cycle.  Notwithstanding anything herein to the
contrary, to the extent that you are a “specified employee” and payments must be
delayed six months as required by section 409A(a)(2)(B) of the Internal Revenue
Code of 1986, the first six months of payments required to be paid under this
Agreement shall be made on the first normal payroll date that is six months
following your termination of employment in a single, lump sum and each
subsequent payment shall be made on the normal payroll date.  The severance
compensation paid hereunder shall not be reduced to the extent of any other
compensation for your services which you receive or are entitled to receive from
any other employment consistent with the terms of this Agreement.

 
b)  
Employee Benefits. You shall be entitled to a continuation of all medical,
dental and life insurance in the same manner and amount to which you were
entitled on the date of termination of your employment until the earlier of (i)
a period of twelve months after termination of your employment, or (ii) your
eligibility for similar benefits with a new employer. All other benefits not
otherwise addressed in this Agreement shall terminate as of the date of
termination of your employment.

 
3.  
Termination of Benefit. The Company shall have no obligation to provide or
continue any of the benefits under Section 2 (except as required by applicable
law) upon the breach of any of your obligations (i) under Section 4 hereof, (ii)
the provisions of your Confidentiality Agreement with the Company, which is
attached to your Change-in-Control Agreement with the Company as Exhibit A and
incorporated by reference herein, or (iii) you:

 
a)  
engage in conduct in connection with your employment for which criminal or civil
penalties against you or the Company may be sought; and

 
b)  
violate any of the Company’s material policies, including without limitation the
Company’s insider-trading policy.

 
4.  
Covenant Not To Compete.

 
 
a)
During the period beginning on the date of your termination of employment and
ending on the first anniversary thereof (the “Restrictive Period”), you will
not, and will not permit any of your Affiliates, or any other Person, directly
or indirectly, to:

 
i)  
engage in competition with, or acquire a direct or indirect interest or an
option to acquire such an interest in any Person engaged in competition with,
the Company’s Business in the United States (other than an interest of not more
than 5 percent of the outstanding stock of any publicly traded company);

 
ii)  
serve as a director, officer, employee or consultant of, or furnish information
to, or otherwise facilitate the efforts of, any Person engaged in competition
with the Company’s Business in the United States;

 
2

--------------------------------------------------------------------------------


iii)  
solicit, employ, interfere with or attempt to entice away from the Company any
employee who has been employed by the Company or a Subsidiary in an executive or
supervisory capacity in connection with the conduct of the Company’s Business
within one year prior to such solicitation, employment, interference or
enticement; or

 
iv)  
approach, solicit or deal with in competition with the Company or any Subsidiary
any Person which at any time during the 12 months immediately preceding the
Termination Date:

 
(1)  
was a customer, client, supplier, agent or distributor of the Company or any
Subsidiary;

 
(2)  
was a customer, client, supplier, agent or distributor of the Company or any
Subsidiary with whom employees reporting to or under your direct control had
personal contact on behalf of the Company or any Subsidiary; or

 
(3)  
was a Person with whom you had regular, substantial or a series of business
dealings on behalf of the Company or any Subsidiary (whether or not a customer,
client, supplier, agent or distributor of the Company or any Subsidiary).



b)  
   As used in this Section, each of the capitalized terms that are not
separately defined herein shall have the same meaning contained in the CIC
Agreement.  For the avoidance of doubt, you agree that the phrase “Person
engaged in competition with the Company’s Business” as used in this Section
includes, the companies listed on Exhibit B to your CIC Agreement, and their
Affiliates and Subsidiaries.

 
5.  
Payments Final and Exclusive. In the event of a termination of your employment
under the circumstances described in this Agreement, the arrangements provided
for by this Agreement, or any other agreement between the Company and you in
effect at that time and by any other applicable plan of the Company in which you
then participate shall constitute the entire obligation of the Company to you,
and performance of that obligation shall constitute the settlement of any claim
that you might otherwise assert against the Company on account of such
termination.  You agree that if you are entitled to payments or benefits under
this Agreement, that you will not separately be entitled to any severance under
any applicable plan, agreement or policy of the Company, nor will you be
entitled to receive any of the benefits under your CIC Agreement.  Furthermore,
you agree that if you are entitled to receive payments or benefits under your
CIC Agreement, you will not separately be entitled to receive any payments or
benefits under this Agreement.

 
6.  
Duration of Agreement; Amendment. This Agreement may not be terminated or
amended by either party, except that this Agreement may be terminated or amended
at any time by the mutual written consent of you and the Company.

 
3

--------------------------------------------------------------------------------


7.  
Enforcement. You acknowledge that a breach of this Agreement will cause the
Company immediate and irreparable harm for which the Company’s remedies at law
(such as money damages) will be inadequate. The Company shall have the right, in
addition to any other rights it may have, to obtain an injunction to restrain
any breach or threatened breach of this Agreement. Should any provision of this
Agreement be adjudged to any extent invalid by any competent tribunal, that
provision will be deemed modified to the extent necessary to make it
enforceable. The Company may contact any Person with or for whom you work after
your employment by the Company ends and may send that Person a copy of this
Agreement.

 
8.  
Miscellaneous.

 
a)  
This Agreement will be binding upon and inure to the your benefit, your personal
representatives and heirs and the Company and any successor of the Company, but
neither this Agreement nor any rights arising hereunder may be assigned or
pledged by you.

 
b)  
You acknowledge that a breach of the covenants contained in this Agreement will
cause the Company immediate and irreparable harm for which the Company’s
remedies at law (such as money damages) will be inadequate. The Company shall
have the right, in addition to any other rights it may have, to obtain an
injunction to restrain any breach or threatened breach of such Sections. The
Company may contact any Person with or for whom you work after your employment
by the Company ends and may send that Person a copy of this Agreement.

 
c)  
Should any provision of this Agreement be adjudged to any extent invalid by any
competent tribunal, that provision will be deemed modified to the extent
necessary to make it enforceable.  The invalidity or unenforceability of any
provision hereof or Exhibit hereto shall in no way affect the validity or
enforceability of any other provision hereof.

 
d)  
This Agreement will be governed and construed in accordance with the laws of the
Commonwealth of Pennsylvania.

 
e)  
This Agreement constitutes the entire agreement and understanding between the
Company and you with respect to the subject matter hereof and merges and
supersedes all prior discussions, agreements and understandings between the
Company and you with respect to such matters.

 
f)  
This Agreement may be executed in one or more counterparts, which together shall
constitute a single agreement.

 
If you are in agreement with the foregoing, please so indicate by signing and
returning to the Company the enclosed copy of this letter, whereupon this letter
shall constitute a binding agreement between you and the Company and our mutual
intention to be legally bound as of the date and year first written above.
 
 
Very truly yours,


WEST PHARMACEUTICAL SERVICES, INC.




   By: /s/ Richard D.
Luzzi                                                                           
Richard D. Luzzi
Vice President, Human Resources






Accepted and Agreed To:


 
/s/ M Mullarkey                                                
Matthew T. Mullarkey
 


 
4

--------------------------------------------------------------------------------

 


EXHIBIT A


AGREEMENT AND GENERAL RELEASE
 
NOTICE:  This is a very important legal document, and you should thoroughly
review and understand the terms and effect of this document before signing
it.  By signing this Agreement and General Release, you will be completely
releasing West Pharmaceutical Services, Inc. from all liability to
you.  Therefore, you should consult with an attorney before signing this
Agreement and General Release.  You have twenty-one (21) days from the date of
distribution of these materials to consider this document.  If you have not
returned a signed copy of this Agreement and General Release by that time, we
will assume that you have elected not to sign the Agreement and General
Release.  If you choose to sign the Agreement and General Release, you will have
an additional seven (7) days following the date of your signature to revoke the
Agreement and General Release, and the Agreement and General Release between you
and the Company shall become effective or enforceable until the revocation
period has expired.  Any revocation of this Agreement and General Release must
be in writing and must be personally delivered or mailed to Richard D. Luzzi,
Vice President, Human Resources.



Intending to be legally bound by the provisions of this Agreement and in
consideration of the negotiated payments and benefits specified in the Letter
Agreement to which this Agreement and General Release is attached as Exhibit A,
which shall be incorporated as if fully set forth within, dated ___________,
between West Pharmaceutical Services, Inc. and me, providing valuable
consideration to which I would otherwise not be entitled, I, Matthew T.
Mullarkey, hereby release and discharge West Pharmaceutical Services, Inc. and
its affiliates, parents, subsidiaries, successors, and predecessors and all of
their employees, agents, attorneys, officers, and directors (individually and
collectively referred to as the “Company”) from any and all claims and/or causes
of action, whether known to you or the Company at the time of the execution of
this General Release or not, which I may have or could claim to have against the
Company in connection with my employment with the Company up to and including
the date of my signing of this General Release.
 
This General Release includes, but is not limited to, a full waiver of all
claims arising from or during my employment or as a result of the termination of
my employment and all claims arising under federal, state, or local laws
prohibiting employment discrimination based upon age, race, sex, religion,
handicap, national origin, or any other protected characteristic, including, but
not limited to, any and all claims arising under the Age Discrimination in
Employment Act (“ADEA”), Title VII of the Civil Rights Act of 1964 and 1991, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Equal Pay
Act, the Pennsylvania Wage Payment and Collection Law, the Pennsylvania Human
Relations Act, any other federal, state or local labor or employment law, and
claims under the common law and/or growing out of any legal restrictions,
express or implied, in contract or on any other grounds, or the Company’s right
to control or terminate the employment of its employees.
 
By signing below, I acknowledge that I have carefully read and fully understand
the provisions of this Agreement and General Release.  I further acknowledge
that I am signing this Agreement and General Release knowingly and voluntarily
and without duress, coercion or undue influence.  I agree that I will not file a
lawsuit asserting any claims barred by this General Release against the
Company.  If I breach this promise, then I will reimburse the Company for its
reasonable attorneys’ fees and costs incurred in defending against such released
Claims, and I shall also be obligated to tender back upon filing of such
complaint in state or federal court or before any administrative agency any
consideration that I have received pursuant to the severance arrangements
provided within the accompanying Letter Agreement.  A suit challenging the
validity of this General Release under ADEA, however, shall not be subject to
the provisions of this paragraph.
 
 
5

--------------------------------------------------------------------------------

 
I agree that this Agreement and General Release may be pleaded as a complete bar
to any action or suit before any court, arbitral or administrative body with
respect to any of the released claims.
 
This Agreement and General Release together with the Letter Agreement
constitutes the total and complete understanding between me and the Company
relating to the subject matter covered by this Agreement and General Release and
all other prior or contemporaneous written oral agreements or representations,
except the accompanying Letter Agreement setting forth the terms of my severance
arrangement, if any, otherwise relating to the subject matter of this Agreement
and General Release are null and void.  It is also expressly understood and
agreed that the terms of this Agreement and General Release may not be altered
except in writing signed by both the Company and me.  I further understand and
agree that the terms and conditions of this Agreement and General Release shall
not be communicated to any persons other than those referred to herein and to my
spouse or legal counsel, if applicable.  Finally, it is understood and agreed
that the execution of this Agreement and General Release is not an admission of
liability on the part of either party.
 
This Agreement and General Release shall be governed in all respects, whether as
to validity, construction, capacity, performance, or otherwise, by the laws of
the Commonwealth of Pennsylvania, and no action involving this Agreement may be
brought except in the state courts located in Chester County, Pennsylvania or
the Federal District Court for the Eastern District of Pennsylvania.


If any provision of this Severance Agreement and General Release, or the
application thereof, is held to be invalid, void or unenforceable for whatever
reason, the remaining provisions not so declared shall nevertheless continue in
full force and effect without being impaired in any manner whatsoever.   If any
party waives any provision of this Agreement, such waiver shall not affect any
provision of the agreement not specifically waived.


 
INTENDING TO BE LEGALLY BOUND, I hereby set my hand and seal below:
 
Witnessed
by:                                                                                             EMPLOYEE




______________________________                                                                                     ____________________________
                                                   Matthew T. Mullarkey


DATED                                                                                                 DATED




______________________________                                                                                     _____________________________




 
 
6

--------------------------------------------------------------------------------

 

